DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.
Regarding claim 21, the phrase “wherein the C-shaped arm tilt axis and the joint axis are non-aligned” makes no sense.  The source and detector are attached to the C-arm, and thus the axes of rotation are going to be aligned in some fashion.  As claimed, they are perpendicular to each other and lie in the same plane, which establishes some level of alignment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 8, 16 and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duerr (US 2012/0027173 A1).

Regarding claim 1, Duerr discloses a C-arm apparatus (Figs.1, 4, 5 and 11), including:
a) a C-shaped arm 112 extending in a reference plane (in the plane of the page);
b) an x-ray emitter 100 including nanorods as electron emitters (par.0024) and defines an elongate structure which is at least partially oriented along a surface normal to the reference plane (rectangular, Figs.1, 4 and 5); and
c) an x-ray detector 106; where
d) the x-ray emitter 100 rotates, and the x-ray detector 106 rotates, where the x-ray emitter 100 and the x-ray detector 106 are coaxially aligned and rotate about a joint axis of rotation θ1 passing through the x-ray emitter 100 and the x-ray detector 106 and are positioned in the reference plane (Fig.11).
With respect to claim 5, Duerr further discloses that the x-ray emitter 100 has a polygonal shape (rectangular, see at least Figs.1, 4 and 5).

With respect to claim 7, Duerr further discloses that the nanorods are carbon nanotubes (par.0024).

With respect to claim 8, it is inherent that the carbon nanotubes of Duerr are either single-wall or multi-wall.

With respect to claim 16, Duerr further discloses that the x-ray emitter 100 and x-ray detector 106 are electronically synchronized with respect to rotations about the joint axis of rotation θ1.

With respect to claim 20, Duerr further discloses that the joint axis of rotation θ1 passes through a center of the x-ray emitter 100 and the x-ray detector (Fig.11).

With respect to claim 21, Duerr further discloses that the C-shaped arm 112 further rotates about a C-shaped arm tilt axis θ2 in the reference plane, where the C-shaped arm tilt axis and the joint axis of rotation are non-aligned (insofar as they are not parallel or coincident to one another, Fig.11).

With respect to claim 22, Duerr further discloses that the C-shaped arm tilt axis θ2 extends horizontally in the reference plane (Fig.11).
With respect to claim 23, Duerr further discloses that the x-ray emitter 100 lies in a plane transverse to the reference plane and normal to the C-shaped arm tilt axis θ2 (Figs.5 and 11). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duerr, as applied to claim 7 above, in view of Mahapatra (US 2011/0038465 A1).

With respect to claim 9, Duerr does not specifically disclose the details of the carbon nanotube composition.
Mahapatra teaches a carbon nanotube electron emitter where at least part of the nanotubes contain dopants such as nitrides in order to improve the emission efficiency (par.0036).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Duerr to at least part of the carbon nanotubes contain nitrides in order to improve electron emission efficiency, as taught by Mahapatra.

With respect to claim 10, Duerr does not specifically disclose the dimensions nor density per unit area of the carbon nanotubes.
Mahapatra teaches the practice of optimizing the height and density per unit area (Figs.4- 6B, also see pars.0032-0033) in order to optimize the electron emission output (Figs.9A and 9B) for applications including reliable electron emitters for x-ray sources (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Duerr to have carbon nanotubes with lengths less than 20 microns and a diameter of less than 10nm, and an areal density of at least 106 nanorods per square cm, since it has been held that, when the general conditions have been met, finding the optimal or workable ranges involves only routine experimentation in the art.  Further, Mahapatra teaches examples of such optimization with a reasonable expectation of success.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duerr, as applied to claim 16 above, in view of Mistretta (US 2017/0249758 A1).
With respect to claim 17, Duerr does not specifically disclose that the C-shaped arm is adjusted in a tangential direction, about a pivot axis oriented transversely to the reference plane.  However, Duerr does teach a C-arm, which the skilled artisan readily appreciates that such C-arms routinely have an adjustment of the arm 112 around an axis perpendicular to the reference plane (such as through object location 104 perpendicular to the page, Fig.11).
Mistretta teaches the common practice of having an x-ray source (multi-emitter 80) and x-ray detector 36 mounted on a C-arm 32 which is capable of rotation about axis 52 oriented transversely to the reference plane (reference plane parallel to the page).  In this manner, the x-ray source and detector may be positioned as needed in order to image the desired portion of the patient.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Duerr to have the C-arm 112 have an adjustment about a pivot axis oriented transversely to the reference plane, as taught by Mistretta, in order to provide an additional degree of freedom to optimize placement of the source and detector relative to the patient, as suggested by Mistretta and understood in the art.


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mistretta (US 2017/0249758 A1) in view of Hoernig (US 2012/0008739 A1).
Regarding claim 25, Mistretta discloses a C-arm x-ray apparatus (Figs.2A-2D), having:
a) C-shaped arm 32 positioned in a reference plane (parallel to the page)
b) an x-ray emitter 80; and
c) an x-ray detector 36; where
d) the x-ray emitter 80 and the x-ray detector 36 are held on a C-shaped arm 32 positioned in the reference plane; where
e) the x-ray emitter 80 defines an elongate structure which is at least partially oriented along a surface normal of the reference plane (Figs.2C and 2D); where
f) the x-ray emitter 80 rotates (at least about axis 52), and the x-ray detector 36 rotates (at least about axis 52); and where
g) the C-shaped arm 32 further rotates about a C-shaped arm tilt axis 48 in the reference plane, where the C-shaped arm rotates about the C-shaped arm tilt axis 48 separate from the rotational axes 52 of the x-ray emitter 80 and x-ray detector 36.

Further regarding claim 25, Mistretta does not specifically disclose that the x-ray emitter 80 contains nanorods for electron emitters.  Mistretta teaches that focal spots 80 of x-ray source 34 are energized by sweeping an electron beam (par.0043).
Hoernig teaches the practice of providing an x-ray emitter where each focal spot is energized by a nanorod electron emitter 10 in lieu of thermionic emitters or single-emitter arrangements (pars.0011, 0020, and 0056).  The skilled artisan readily recognizes the known advantages of addressable emitters, providing a compact size and fewer points of failure, both due to the lack of extensive electron focusing and sweeping optics to direct the electron beam to each focal spot.  And the skilled artisan is well-aware of the efficiency gains from nanorod field emitters compared to thermionic cathodes.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Mistretta to have the x-ray emitter include nanorods, as taught by Hoernig, in order to reduce size and cost of operations, as recognized in the art.

Allowable Subject Matter
Claims 2-4, 6, 11-14, 18, 19 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

With respect to claims 2-4, 6, and 24, it is not obvious for Duerr to have any shape other than a rectangular (nearly square) shape due to the teachings of selectively activating the emitters in the 2D array for simulating coded aperture imaging (Figs.1, 5 and 8-10).

With respect to claims 11 and 14, it is not obvious for Duerr to have an additional x-ray emitter due to the teachings of selectively activating the emitters in the 2D array for simulating coded aperture imaging (Figs.1, 5 and 8-10).
Claims 12 and 13 are objected to under this section by virtue of their dependence upon claim 11.

With respect to claim 18, it is not obvious for Duerr to create multiple images at different tangential and angular rotations due to the teachings of selectively activating the emitters in the 2D array for simulating coded aperture imaging (Figs.1, 5 and 8-10) rather than for a 2D or 3D CT or tomosynthetic reconstruction.
Claim 19 is objected to under this section by virtue of its dependence upon claim 18.

Response to Arguments
Regarding claim 1, the Examiner wishes to reiterate from the interview that the significance of Applicants’ invention is that the rotation of the elongate x-ray source emitter and of the x-ray detector around the joint axis of rotation are each independent of the C-arm rotation.  It is known to have a rotatable detector around such an axis in a C-arm, but not to have both the source emitter and detector rotatable around a joint axis of rotation passing through the source and detector, where the rotational motion is independent of the C-arm motion.  By contrast, Duerr rotates the entire structure in at least one orientation of the system components where the vertical axis of rotation happens to fit the claimed description of the joint axis of rotation passing through the centers of both the 2D x-ray source emitter and the 2D detector array and lying within the reference plane (as Mistretta likely does, though it is not specifically disclosed).
Similarly with new claim 25, the claims do not specify that the source and detector rotate independently of the C-arm rotation.  As a result, there are several rotational degrees of freedom of the C-arm that will read onto the x-ray source and x-ray detector being rotatable around a given axis that passes through both and that lies within the reference plane.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Zhou teaches another example of a distributed x-ray source being located on a C-arm (Figs.5, 6 and 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884